


117 HR 2205 IH: Incentivizing Value Capture for Greener Transportation Act
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2205
IN THE HOUSE OF REPRESENTATIVES

March 26, 2021
Mr. DeSaulnier introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To amend title 49, United States Code, to provide grants and develop value capture policy.


1.Short titleThis Act may be cited as the Incentivizing Value Capture for Greener Transportation Act. 2.FindingsCongress finds the following:
(1)In 2018, greenhouse gas emissions (GHG) rose sharply by 3.4 percent, the second-largest annual gain in more than 20 years, and GHG emissions have grown by approximately 1.5 percent every year over the last decade. (2)Greenhouse gas emissions from the transportation sector, including cars and trucks, are the largest source of GHG emissions in the United States with the transportation sector emitting 1,900,000,000 tons of carbon dioxide (CO2) annually.
(3)Annual vehicle miles traveled (VMT) in the United States have nearly tripled since 1971, rising to 3,210,000,000,000 in 2018. (4)Consequently, in 2018, Americans lost an average of 97 hours a year due to congestion, costing them nearly $87,000,000,000.
(5)Residents in communities located near high-capacity transit are twice as likely not to own a car as residents who live elsewhere, and they own half as many cars per household. (6)Increasing transit ridership and improving our transit systems in urban, suburban, and exurban areas, using innovative solutions such as land value capture, will help reduce VMT, congestion, GHG emissions, and reliance on fossil fuels and vehicles. By reducing such factors, the United States can help curb the effects of climate change.
3.Value capture policy and planning programChapter 53 of title 49, United States Code, is amended by adding at the end the following:  5341.Technical assistance and value capture policy (a)Technical assistance and policy development (1)Technical assistance grantsThe Secretary may make a grant available to a State or local government if the Secretary determines that such grant will assist recipients under this section to—
(A)develop more State and local value capture mechanisms for long-term funding that promote mobility, public transportation, and affordable transit-oriented development; (B)improve public transportation and mobility; and
(C)develop strategic partnerships that create greater self-help capacity that leads to greater long term and robust investments in public transportation, mobility, inclusive economic development, and affordable transit-oriented development. (2)Performance benchmarks and maintenance of effort (A)Performance benchmarksTo be eligible for a grant under this section, the grantee shall include in its application an explanation of how the grant funds will demonstrably increase transit capacity and ridership and reduce carbon dioxide emissions, vehicle miles traveled, and congestion.
(B)Maintenance of effort
(i)In general and possible reductionIn addition to the eligibility requirements of subparagraph (A), a grantee also needs to include in its application a certification to maintain the same funding level as the aggregate expenditures at or above the average level of expenditures in the 2 fiscal years prior to the date of enactment of this section. If a State or local government that receives a grant under this section reduces its combined fiscal effort for value capture initiatives and programs or the aggregate expenditures within the State or local government to support value capture, public transportation, or affordable transit-oriented development programs for any fiscal year that a State or local government receives a grant authorized under this section relative to the previous fiscal year, the Secretary, except as provided in clause (ii), shall reduce support for such State or local government under this section by the same amount as the decline in State or local effort for such fiscal year. (ii)WaiverThe Secretary may waive the requirements of this subparagraph if—
(I)the Secretary determines that a waiver would be appropriate due to a precipitous decline in the financial resources of a State or local government as a result of unforeseen economic hardship or a natural disaster that has necessitated across-the-board reductions in State or local services, including value capture, public transportation, and affordable transit-oriented development programs; or (II)due to the circumstances of a State or local government requiring reductions in specific programs, if the State or local government presents to the Secretary a justification and demonstration why other programs could not be reduced and how value capture, public transportation, and affordable transit-oriented development programs in the State will not be disproportionately harmed by such State or local action.
(3)Davis-BaconThe Secretary shall ensure that laborers and mechanics employed by contractors and subcontractors in construction work financed by a grant made under this section will be paid wages not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40 (commonly known as the Davis-Bacon Act). (4)EnforcementThe Secretary may revoke grant funds provided under this section if a grantee fails to implement the maintenance of effort under paragraph (2)(B) and Davis-Bacon provisions referred to paragraph (3).
(5)EvaluationNot later than 3 years after receiving a grant under this section, the grantee shall assess the effectiveness of the use of the funds by evaluating whether the funds created a demonstrable increase in transit capacity and ridership and a reduction in carbon dioxide emissions, vehicle miles traveled, and congestion. (6)Technical assistanceThe Secretary, through a competitive bid process, may enter into contracts, cooperative agreements, and other agreements with national nonprofit organizations and universities that have the appropriate demonstrated capacity to provide value capture-related technical assistance under this subsection, including guidance on implementing foreign value capture models within the United States.
(7)Supplement not supplantGrant funds received under this section shall be used to supplement and not supplant other Federal, State, and local public funds expended on public value capture and affordable transit-oriented development programs in the State or local government. (8)Value capture policy requirements (A)Value capture policyNot later than October 1 of the fiscal year that begins 2 years after the date of enactment of this section, the Secretary, in collaboration with State departments of transportation, metropolitan planning organizations, and regional council of governments, shall establish voluntary and consensus-based value capture standards, policies, and best practices for State and local value capture mechanisms that promote greater investments in public transportation and affordable transit-oriented development.
(B)ReportNot later than 15 months after the date of enactment of this section, the Secretary shall make available to the public a report cataloging examples of State and local laws and policies that provide for value capture and value sharing that promote greater investment in public transportation and affordable transit-oriented development. (C)Best PracticesBased on the report required under subparagraph (B), the Secretary shall identify and disseminate examples of best practices where States and local governments have adopted value capture and value sharing mechanisms that have successfully provided for greater investment in public transportation and affordable transit-oriented development.
(b)DefinitionsFor purposes of this section— (1)the term value capture means capturing a portion of the incremental economic value created by government investments, activities, and policies that may generate alternative revenue streams, assets, or other financial value for which could assist in funding those investments and activities;
(2)the term transit-oriented development means a mix of commercial, residential, office, and entertainment centered around or located near a public transportation station that promotes affordable housing and commercial space; (3)the term affordable housing means housing, the cost of which does not exceed 30 percent of the income of a family; and
(4)the term affordable commercial space means commercial space dedicated to either protect or promote small and disadvantage businesses provided below market rent value..  